Citation Nr: 1047142	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  05-34 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to total disability based upon individual 
unemployability (TDIU) benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to February 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and December 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Offices (RO) in 
Portland, Oregon, and Phoenix, Arizona, respectively.  In the 
August 2004 rating decision, the Veteran was awarded service 
connection for his back disability and assigned a 10 percent 
rating.  In December 2004, this rating was increased to 20 
percent, effective October 2003.  Jurisdiction of the Veteran's 
claims file was subsequently transferred to the Waco, Texas RO.  

In September 2008 the RO also granted service connection for left 
and right lower extremity radiculopathy (rated 10 percent for 
each lower extremity).  There is no indication that the Veteran 
has appealed this September 2008 decision and consequently the 
ratings assigned for the Veteran's bilateral lower extremity 
radiculopathy are not before the Board.  The Veteran was 
scheduled for a September 2008 Travel Board hearing, but he did 
not appear and did not indicate a desire to reschedule.  

In February 2009, the Board denied the Veteran's claim for an 
increased rating for his back disability.  The Veteran appealed 
his claim to the Court of Appeals for Veterans Claims (Court), 
and in October 2009, the Court granted the Secretary's motion for 
remand of the appeal.  The motion for remand indicated that the 
Board had not provided adequate reasons and bases for its denial 
of an increased rating for the Veteran's back disability.  

Of note, the Veteran has filed a substantive appeal of his TDIU 
claim, but it has yet to be certified to the Board.  The Board 
finds, however, that it is appropriate to proceed on the TDIU 
claim as the Veteran has raised the issue of unemployability.  In 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a 
TDIU claim is part of an increased rating claim when such claim 
is raised by the record.

The issue of entitlement to TDIU benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Prior to April 25, 2008, forward flexion of the Veteran's 
lumbar spine was at its worst to 60 degrees, and without evidence 
of ankylosis or periods of incapacitating episodes.

3.  From April 25, 2008, forward flexion of the Veteran's lumbar 
spine was at its worst to 20 degrees, and without evidence of 
ankylosis or periods of incapacitating episodes.  



CONCLUSIONS OF LAW

1.  Prior to April 25, 2008, the criteria for rating in excess of 
20 percent for degenerative disc disease of the lumbar spine are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, and Diagnostic Codes 5242, 5243 
(2010).

2.  From April 25, 2008, the criteria for a 40 percent rating for 
degenerative disc disease of the lumbar spine have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, and Diagnostic Codes 5242, 5243 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a Veteran of the evidence 
necessary to substantiate his claim for benefits and that VA 
shall make reasonable efforts to assist a Veteran in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In letters dated in October 2003, March 2006, April 2008, and May 
2008, VA notified the Veteran of the information and evidence 
needed to substantiate and complete his underlying claim of 
service connection and subsequent increased rating claim, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letters also generally advised the 
Veteran to submit any additional information in support of his 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-connection 
claim, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), was provided in the March 2006 notice.  As 
such, the Board finds that VA met its duty to notify the Veteran 
of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the initial 
October 2003 VCAA notice was given prior to the appealed AOJ 
decisions, dated in August 2004 and December 2004.  Subsequent 
notice for the Veteran's increased rating claim was provided in 
April 2008 and May 2008.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
physical examinations, obtaining medical opinions as to the 
severity of his disability, and by affording him the opportunity 
to give testimony before an RO hearing officer and/or the Board.  
It appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated with 
the Veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

Increased ratings 

The Veteran contends that his degenerative disc disease of the 
lumbar spine is more severely disabling than currently rated.  

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of a veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present level 
of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary concern.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. 
Mansfield, 21 Vet.App. 505 (2007), however, the Court held that 
"staged" ratings are appropriate for an increased rating claim 
in such a case, when the factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings.

The Board notes that the evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different diagnoses, a 
practice known as "pyramiding," is to be avoided.  
See 38 C.F.R. § 4.14.  The critical inquiry in making such a 
determination is whether any of the symptomatology is duplicative 
or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

By way of background, the Veteran was initially awarded a 10 
percent for his service-connected degenerative disc disease of 
the lumbar spine in August 2004.  This rating was later increased 
to 20 percent in a December 2004 rating decision, effective 
October 2003.  As the Veteran filed his claim in October 2003, 
the rating for his lumbar spine disability was under the current 
rating criteria for disabilities of the spine.  

Under the schedular requirements which became effective on 
September 23, 2002, intervertebral disc syndrome (preoperatively 
or postoperatively) began being evaluated based upon either the 
total duration of incapacitating episodes over the past twelve 
months or a combination of separate evaluations of chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities under Section 4.25, whichever method 
resulted in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective September 23, 2002.  
Specifically, 10 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past twelve 
months; a 40 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past twelve 
months; and, a 60 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration of at 
least six weeks during the past twelve months.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5293, effective September 23, 2002.  With regard to 
evaluations on the basis of chronic manifestations, orthopedic 
disabilities are evaluated using the rating criteria for the most 
appropriate orthopedic diagnostic code or codes; neurologic 
disabilities are evaluated separately using the rating criteria 
for the most appropriate neurologic diagnostic code or codes.  
See 38 C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each segment 
is evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  See 38 C.F.R. § 
4.71a, Note 3 following Diagnostic Code 5293, effective September 
23, 2002.

Additionally, effective September 26, 2003, all rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a were amended, including criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (August 
27, 2003) codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2004).  The amendment changed the diagnostic code numbers 
used for all spine disabilities and instituted the use of a 
general rating formula for diseases and injuries of the spine for 
the new Diagnostic Codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes as outlined above under the discussion 
of Diagnostic Code 5293 (Intervertebral Disc Syndrome is 
redesignated as Diagnostic Code 5243).

The amendment changed the diagnostic code numbers used for all 
spine disabilities and instituted the use of a general rating 
formula for diseases and injuries of the spine for the new 
Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar 
spine............................................................
.....40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal 
kyphosis...................................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height...................................................10

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for a 
disability using the limitation of motion diagnostic codes.  See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Veterans Court 
held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that all 
complaints of pain, fatigability, etc., shall be considered when 
put forth by a veteran.  Therefore, consistent with DeLuca and 38 
C.F.R. § 4.59 (which requires consideration of painful motion 
with any form of arthritis), the Veteran's complaints of pain 
have been considered in the Board's review of the diagnostic 
codes for limitation of motion.

On November 2003 VA examination the pertinent diagnostic 
assessment was chronic muscular low back strain superimposed on 
degenerative instability.  The Veteran reported chronic severe 
pain in the low back.  The back pain radiated into the posterior 
and lateral portions of each hip.  Flare ups of the low back 
occurred after prolonged sitting or standing.  This happened most 
days and resting for an hour was usually helpful.  

Physical examination showed that the Veteran could rise on the 
toes and heels.  Low back range of motion testing showed 95 
degrees flexion, 10 degrees extension, 20 degrees rotation 
bilaterally and 15 degrees lateral flexion bilaterally.  There 
was some mild pain with these movements.  Sensation was decreased 
laterally at the lower leg.  X-rays showed scoliosis and 
considerable disc degeneration.  The examiner found that flare-
ups would result in a decrease of flexion of the back of 20 
degrees, but also noted that flexion in the back was decreased by 
25 degrees.

On November 2004 VA examination the diagnostic impression was 
degenerative disc disease of the lumbar spine affecting L4-5 and 
L5-S1.  The Veteran reported daily low back pain over the lumbar 
area and into the hips, particularly present in the morning, 
which occasionally required treatment with a heating pad.  He 
also took Ibuprofen on a daily basis and Vicodin, 1/2 tablet at 
night time.  The Veteran reported occasional flare-ups, but was 
unable to report their frequency.  The flare-ups would require 
him to lie on his back with a heating pad and to walk in a 
slightly flexed or stooped position.  He would have an additional 
20 percent functional impairment with the flares and they would 
last a couple of hours.  The Veteran wore a back brace 
intermittently, usually when he was having worsening pain.  He 
could walk one mile and was also limited by having had bilateral 
hip replacements.  He was able to do all activities of daily 
living.  He was unemployed as he was told not to work after his 
second hip replacement.  He was able to play golf but sometimes 
had to quit after nine or ten holes because the twisting motion 
would cause sudden back problems.  

Physical examination showed mild thoracolumbar scoliosis with 
convexity to the left.  Spinal motion, rhythm and symmetry were 
all normal.  There was some tenderness over the right perilumbar 
area.  There was no spasm noted.  Range of motion testing showed 
80 degrees forward flexion with some pain, 25 degrees extension 
with some pain, left and right lateral flexion to 30 degrees with 
pain, left lateral rotation to 25 degrees limited by pain and 
right lateral rotation to 30 degrees.  The Veteran was able to do 
a deep knee bend and stand on his toes and heels.  X-ray showed 
thoracolumbar scoliosis with lumbar convexity to the left.  There 
was degenerative disc disease at L4-5 and L5-S1 with no fracture 
or listhesis.

An August 2007 VA primary care progress note shows that the 
Veteran was experiencing increased low back pain.  

On April 2008 VA examination the diagnosis was degenerative disc 
disease and degenerative joint disease of the lumbar spine with 
S1 radiculopathy and left convexity scoliosis.  The Veteran 
reported constant pulling sensation in the lower back area with 
pain.  The pain was sometimes sharp and would go behind the 
lateral thigh and leg area.  He also reported numbness in this 
area.  The pain was helped by pain medications.  The Veteran 
reported that he had daily flare-ups, which were incapacitating 
and would last all day.  They were precipitated by lying down, 
prolonged sitting, standing or walking.  Alleviating factors were 
medication, rest and TENS therapy.  The Veteran reported repeated 
difficulty with bending, prolonged sitting, standing and walking 
activities.  He had stopped doing yard work because of these 
difficulties.  He could drive for about 30 minutes without severe 
back pain and could walk for about 2 blocks and for about 10 
minutes without severe pain.  The Veteran reported tingling and 
numbness over the back of the bilateral thigh and leg areas.  He 
used a cane to avoid balance problems and falls.  He also used a 
back brace.  He could walk about 2 blocks and for about 10 
minutes without severe back pain.  He reported unsteadiness and 
falls with no severe injury.  

Physical examination showed that the Veteran walked to the 
examination room with a cane in his left upper extremity and with 
an antalgic gait.  He had mild right side convexity of the upper 
lumbar spine.  Range of motion testing showed 60 degrees forward 
flexion with severe pain.  The Veteran came back to a normal 
starting position very slowly because of pain.  Extension was to 
15 degrees, left lateral flexion was to 15 degrees, right lateral 
flexion was to 20 degrees, left rotation was to 25 degrees and 
right rotation was to 25 degrees.  On repeated testing the 
Veteran experienced severe pain starting at 20 degrees and 
continuing to the end of forward flexion with no further 
decrease.  He also had pain on extension and bilateral flexion 
from the beginning of the range of motion to the end with no 
further decrease.  He had pain towards the end of bilateral 
rotation with no further decrease.  Fatigue was also noted after 
repeat testing.  There was no muscle spasm felt.  Moderate 
tenderness was felt over the entire lumbar spine area and the 
Veteran showed a mild convexity toward the left.  Touch and pain 
sensation was found to be mildly decreased over the S1 dermatomal 
area of the bilateral thigh and leg areas.  Right ankle reflex 
was decreased and left ankle reflex was absent.  No pathologic 
reflexes were noted.  Lumbosacral spine X-ray done in February 
2008 showed diffuse degenerative changes throughout the lumbar 
spine with S1 radiculopathy and left convexity scoliosis.  There 
was diffuse osteophytosis as well as diffuse disk degenerative 
changes with associated disc space narrowing. 

Upon careful review of the evidence of record, the Board finds 
that the Veteran's back disability warrants a 40 percent rating 
from April 25, 2008, but the 20 percent rating prior to that is 
continued.  

Prior to April 25, 2008, there is no clinical evidence showing 
forward flexion of the thoracolumbar spine to 30 degrees or less, 
nor is there evidence of favorable ankylosis of the thoracolumbar 
spine.  Further, there was no evidence of any additional loss of 
motion due to pain or fatigue prior to the April 2008 
examination.  Additionally, the medical evidence of record does 
not show that the Veteran has had any doctor-prescribed periods 
of bed rest to qualify as an "incapacitating episode" as to 
warrant a higher rating for intervertebral disc syndrome.  As 
such, a rating in excess of 20 percent, prior to April 25, 2008, 
for his lumbar spine disability is not warranted.  

The Board finds, however, that the Veteran is entitled to a 40 
percent rating for his service-connected lumbar spine disability 
from April 25, 2008.  As noted above, the Veteran underwent a VA 
examination in April 2008.  During this examination, it was noted 
that the Veteran had severe pain starting at 20 degrees and 
continuing to the end of forward flexion upon repetitive testing 
with additional fatigue and pain.  He was initially noted to have 
forward flexion to 60 degrees with severe pain, and had extreme 
difficulty returning to an upright position due to the severity 
of the pain.  In light of the Veteran's limitation of motion 
during repetitive testing, the Board finds that symptoms related 
to his low back disability most align with the symptoms 
associated with a 40 percent disability.  The Board finds that 
the Veteran forward flexion of the lumbar spine, at its worst, is 
to 20 degrees based upon limitation of motion, pain, and fatigue.  
As the Veteran's forward flexion of the thoracolumbar spine is to 
20 degrees, he is entitled to a 40 percent rating under the 
rating criteria for disabilities of the spine.

The Veteran is not, however, entitled to a rating in excess of 40 
percent for his service-connected lumbar spine disability.  There 
is no clinical evidence to show unfavorable ankylosis of the 
entire thoracolumbar spine to warrant a 50 percent rating under 
the applicable rating criteria.  Further, there is no evidence of 
any incapacitating episodes requiring doctor prescribed bed rest 
to allow for a higher rating for intervertebral disc syndrome.  

The Board has considered whether to assign additional staged 
ratings pursuant to Hart and finds that under the circumstances, 
the staged ratings currently assigned are appropriate.


ORDER

Entitlement to an initial rating in excess of 20 percent, prior 
to April 25, 2008, for degenerative disc disease of the lumbar 
spine is denied.

A 40 percent rating from April 25, 2008, for degenerative disc 
disease of the lumbar spine is awarded, subject to the laws and 
regulations governing the award of monetary benefits.  



REMAND

In light of the decision above awarding an increased rating, the 
Board finds that a remand is necessary regarding the Veteran's 
claim for TDIU benefits.  The Veteran was originally denied TDIU 
benefits as his disabilities did not meet the schedular threshold 
for entitlement, nor was he shown to be unemployable due to his 
service-connected disabilities.  Again, pursuant to Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Board has jurisdiction 
over the Veteran's TDIU claim.  As such, the Veteran's TDIU claim 
must be remanded for further development based upon the new 
rating assigned for his back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Following issuance of a rating for the 
Veteran's lumbar spine disability pursuant to 
the decision above, the RO/AMC should perform 
any development deemed necessary regarding 
the Veteran's TDIU claim-including a general 
medical examination if deemed necessary.  The 
RO/AMC should then readjudicate the Veteran's 
TDIU claim.  

2.  If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this REMAND is to perform additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of the 
Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


